Allowable Subject Matter
1.	Claims 1-20 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a method of performing a computation using a quantum computer, a non-transitory computer-readable medium including computer program instructions, and a quantum computing system with all exclusive limitations as recited in claims 1, 8 and 14;
the method of claim 1 comprising generating a plurality of laser pulses used to be individually applied to each of a plurality of trapped ions, each of the trapped ions having two frequency-separated states defining a qubit, and applying the generated plurality of laser pulses to the plurality of trapped ions to perform simultaneous pair-wise entangling gate operations on the plurality of trapped ions,
which may be characterized in that the plurality of trapped ions are aligned in a first direction, and in that generating the plurality of laser pulses comprises adjusting an amplitude value and a detuning frequency value of each of the plurality of laser pulses based on values of pair-wise entanglement interaction in the plurality of trapped ions that is to be caused by the plurality of laser pulses;
the non-transitory computer-readable medium including computer program instructions of claim 8 when executed by a processor cause the processor to generate a plurality of laser pulses used to be individually applied to each of a plurality of trapped ions, each of the trapped ions having two frequency-separated states defining a qubit, and apply the generated plurality of laser pulses to the plurality of trapped ions to perform simultaneous pair-wise entangling gate operations on the plurality of trapped ions,
which may be characterized in that the plurality of trapped ions are aligned in a first direction, and in that generating the plurality of laser pulses comprises adjusting an amplitude value and a detuning frequency value of each of the plurality of laser pulses based on values of pair-wise entanglement interaction in the plurality of trapped ions that is to be caused by the plurality of laser pulses; and
the quantum computing system of claim 14 comprising a plurality of trapped ions, each of the trapped ions having two hyperfine states defining a qubit, and a controller comprising non-volatile memory having a number of instructions stored therein which, when executed by a processor, causes the quantum computing system to perform operations comprising generating a plurality of laser pulses used to be individually applied to each of the plurality of trapped ions, and applying the generated plurality of laser pulses to the plurality of trapped ions to perform simultaneous pair-wise entangling gate operations on the plurality of trapped ions,
which may be characterized in that the plurality of trapped ions are aligned in a first direction, and in that generating the plurality of laser pulses comprises adjusting an amplitude value and a detuning frequency value of each of the plurality of laser pulses based on values of pair-wise entanglement interaction in the plurality of trapped ions that is to be caused by the plurality of laser pulses.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Minev et al. U.S. Patent 10,468,740 B2 discloses a quantum circuit comprising a resonator having a plurality of superconducting surfaces and configured to support an electromagnetic oscillation mode within a three-dimensional region defined by walls on which are disposed the plurality of superconducting surfaces, and a physical qubit disposed in an opening in one of the walls, wherein the qubit and the resonator are coupled to one another since the electric field of the resonator and the dipole moment of the qubit are aligned.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






04-29-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818